601 F.2d 379
UNITED STATES of America, Petitioner,v.UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OFCALIFORNIA, Respondent.Lawrence F. LESTER, Real Party in Interest.
No. 78-2725.
United States Court of Appeals,Ninth Circuit.
Dec. 26, 1978.

Robert L. Brosio, Mark S. Geraghty, Asst. U.S. Attys., Los Angeles, Cal., for petitioner.
Ron Minkin, Los Angeles, Cal., for respondent.
ORDER
Before CHOY and WALLACE, Circuit Judges.


1
The Government has petitioned this Court for a writ of mandamus.  However, the United States has an alternative means of review, that is, appeal from a final judgment under 28 U.S.C. § 1291.  The challenge as to the district court's failure to impose a special mandatory parole term possesses the necessary characteristics of "independence and completeness" that are required for review under 28 U.S.C. § 1291 without regard to the limitations of 18 U.S.C. § 3731.  Carroll v. United States, 354 U.S. 394, 406, 77 S.Ct. 1332, 1 L.Ed.2d 1442 (1957); United States v. Busic, 592 F.2d 13, 25-26, (2d Cir. 1978).


2
Therefore, the petition is denied.